Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 17, 2022

                                           No. 04-22-00040-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

         On January 20, 2022, relator filed a petition for writ of mandamus complaining of the
trial court’s “Permanency Hearing Order After Final Order” rendered on January 20, 2022 and
signed on February 4, 2022. Relator also filed a motion for temporary emergency relief asking
this court to stay the order. On January 24, 2022, the real party in interest filed a response to
both the petition and emergency motion and objected to the request for a stay. On January 28,
2022, relator filed an amended petition for writ of mandamus complaining of the same order. On
February 15, 2022, we granted the motion to stay. On February 28, 2022, we issued an order
stating the respondent and the real parties in interest may file a response to the amended petition
in this court no later than March 15, 2022.

        On March 15, 2022, Ms. Cecilia Hellrung, attorney ad litem co-counsel for the child
(N.P.) filed a motion requesting an extension of time until April 13, 2022 to file a response. In
her motion, counsel states:

            there was an additional hearing held on February 4, 2022 which addressed the
           order issued on January 20, 2022 which is relevant to the issues raised by the
           amended petition of mandamus. Attorney ad Litem is still awaiting a transcript of
           that hearing in order to file her response. Additionally, there are arguments made
           in the Department’s amended petition which will require additional time to review
           and research once she has received the transcript of the hearing on February 2,
           2022 in order to prepare and file the response on behalf of the child.



1
  This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.P., a Child, pending in the
288th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.
         We GRANT the motion. The attorney ad litem for N.P. is hereby ORDERED to (1) file
the reporter’s record from the February 4, 2022 hearing no later than March 28, 2022 and (2)
file a response to the amended petition for writ of mandamus no later than April 13, 2022. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

              It is so ORDERED March 17, 2022.


                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT